DETAILED ACTION
This Final action is in response to an amendment filed 10/03/2022. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 10-13 and 16-17 of U.S. Patent No. 11,093,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims. Please note that while the instant application was filed as a divisional, it appears to be directed to the elected subject matter on the parent application and not to subject matter non-elected in the parent application. Therefore, the double patenting rejection is appropriate.
In specific, patent ‘038 claim 4 is more specific than instant independent claim 1 and therefore anticipates the instant claim 1. Note that patent ‘038 uses the term “task-irrelevant thought” while instant claim 1 uses the term “task-specific thought”.  However, they have the same meaning of a thought associated with a universal switch that is used for controlling different tasks; in other words, the “task-specific thought” of instant claim 1 is irrelevant to the first device task and the second device task as it is currently claimed, and therefore the term “task-irrelevant thought” as used in the patent ‘038 claim 4 and the term “task-specific thought” as described in instant claim 1 are commensurate in scope, because both are irrelevant to the device tasks they are being associated with. This is implied by the term “task-irrelevant” in patent ‘038 claim 4, but it is also spelled out in instant claim 1 when the “task-specific” thought is associated with the universal switch and then this switch is assigned to a first device task and a second device task which are different between them and different from the task thought by the individual when generating the “task-specific thought”.
Instant claim 1
11,093,038 claim 4
A method of calibrating neural signals as electronic switches to permit an individual to independently and selectively control a first device and a second device, the method comprising: 
measuring a brain-related signal of the individual to obtain a sensed brain-related signal when the individual generates a task-specific thought by thinking of a task; 
transmitting the sensed brain-related signal to a processing unit; 
associating, via the processing unit, the sensed brain-related signal with a universal switch; 
assigning, via the processing unit, the universal switch to a first device input command associated with a first device task, where the first device task is different from the task; 
assigning, via the processing unit, the universal switch to  a second device input command associated with a second device task, where the second device task is different from the first device task and the task; and 


upon associating the sensed brain-related signal with the universal switch 




electrically transmitting the first device input command to the first device to execute the first device task associated with the first device input command or electrically transmitting the second device input command to the second device to execute the second device task associated with the second device input command.
A method of calibrating neural signals as electronic switches to permit an individual to independently and selectively control a first device and a second device, the method comprising: 
measuring neural-related signals when the individual generates a task-irrelevant thought associated with muscle contraction to obtain a sensed neural signal; 
transmitting the sensed neural signal to a processor; 
calibrating, via the processor, a universal switch based on the sensed neural signal, 
where the universal switch is assigned to an input command of the first device via the processor, 


where the universal switch is assigned to an input command of the second device via the processor, 



and where the universal switch is assigned to the input command of the first device and of the second device via a user interface; and compiling the task-irrelevant thought, the sensed neural signal, the input command of the first device, and the input command of the second device to a database stored in electronic format which 

allows the individual to control the first device or the second device by producing the task-irrelevant thought to cause electrical transmission of the input command of the first device to the first device or to cause electrical transmission of the input command of the second device to the second device.


The dependent claims map as follows:
‘038
2
3
4
5
6
7
8
9
11
12
13
Instant
4
4
5
6
7
4
4
4
10
10
11


‘038
14
15
16
17
18
19
20
Instant
12/13
16/17
16/17
10/16/17
10/17
7
7


Dependent claim 10 does not map to any specific claim. However, given that patent claim 4 recites muscle contraction for the thought and the office takes official notice that a thought can be associated with motion when thinking about muscle contraction, thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, that the thought can be a motor related thought, in order to obtain the predictable result of a thought that can be associated with muscle contraction.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 was amended to recite “associating…the sensed brain-related signal with a universal switch” where the sensed brain-related signal is obtained when the individual generates a task-specific thought. On the Remarks filed 10/03/2022, Applicant points to Figs. 1A-1C and par. 18-21, 30, 35-38, 40-47 and 59-61 as support for the added limitations.  However, the cited paragraphs and figures do not recite any task-specific thought, but instead Figs. 1A-1C and par. 38, 47 clearly describe task-irrelevant thoughts and how they act as universal switches for other tasks. The disclosure does describe a method with respect to a task-specific thought in Fig. 7, but that embodiment does not mention assigning the task-specific thought to a universal switch. 
Dependent claims 2-20 inherit the issues of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in US 2015/0091791 (hereinafter Segal) in view of Cale et al. in US 2012/0296476 (hereinafter Cale).

Regarding claim 1, A method for calibrating neural signals (Segal’s Fig. 1 and par. 77: brain-wave) as electronic switches (Segal’s Figs. 1, 7 and par. 57, 77, 98: directional intention) to permit an individual to independently and selectively control a first device and a second device (Segal’s par. 58: e.g. television and speaker system), the method comprising: measuring a brain-related signal of the individual (Segal’s Fig. 1 and par. 77: brain-wave) to obtain a sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intention) when the individual generates a task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up) by thinking of a task (Segal’s par. 85: e.g. moving a ball up); transmitting the sensed brain-related signal to a processing unit (Segal’s Fig. 1 and par. 77: directional intention to processor); associating, via the processing unit (Segal’s Fig. 1), the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intentions) with a universal switch (Segal’s par. 57-58: line pattern or plaque); assigning, via the processing unit (Segal’s Fig. 1), the universal switch to a first device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a television) associated with a first device task (Segal’s par. 58: turn-on a television), where the first device task is different from the task (Segal’s par. 85: e.g. moving a ball up); assigning, via the processing unit (Segal’s Fig. 1), the universal switch (Segal’s par. 57-58: line pattern or plaque) to a second device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a speaker system) associated with a second device task (Segal’s par. 58: turn-on a speaker system); and upon associating the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intentions) with the universal device switch (Segal’s par. 57-58: line pattern or plaque), electrically transmitting (Segal’s par. 77, 100: sending electrical control signal to device) the first device input command (Segal’s par. 58: turn-on a television) to the first device (Segal’s par. 58: television) to execute the first device task (Segal’s Fig. 7 and par. 100-101: perform operation) associated with the first device input command (Segal’s par. 58: turn-on a television) or electrically transmitting (Segal’s par. 77, 100) the second device input command (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) to the second device (Segal’s par. 58: speaker system which upon combination is  blinds or an air conditioning component per Cale’s par. 37, 121) to execute the second device task (Segal’s Fig. 7 and par. 100-101: perform operation) associated with the second device input command (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121).
Segal fails to explicitly disclose where the second device task is different from the first device task. 
However, in the same field of endeavor of brain signals translated into device commands, Cale discloses a directional intention that results in different tasks on different devices (Cale’s par. 121: up for changing temperature to preset A and raising the blinds and switching lights fully on). 
Therefore, it would have been obvious to one of ordinary skill in the art, for Segal’s second device task (Segal’s par. 58: turn-on speaker system which can be instead raise the blinds or change temperature to preset A per Cale’s par. 121) to be different from the first device task (Segal’s par. 58: turn-on television) in order to obtain the predictable result of a super-efficient, supper accurate and nearly infinite command base that originates from a user’s though to any electrical device (Segal’s par. 50) and a script of commands (Cale’s par. 57).  
By doing such combination, Segal in view of Cale disclose:
A method for calibrating neural signals (Segal’s Fig. 1 and par. 77: brain-wave) as electronic switches (Segal’s par. 57-58: directional intentions, line patterns or plaques) to permit an individual to independently and selectively control a first device and a second device (Segal’s par. 58: e.g. television and speaker system), the method comprising: 
measuring a brain-related signal of the individual (Segal’s Fig. 1 and par. 77: brain-wave) to obtain a sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intention) when the individual generates a task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up) by thinking of a task (Segal’s par. 85: e.g. moving a ball up); 
transmitting the sensed brain-related signal to a processing unit (Segal’s Fig. 1 and par. 77: directional intention to processor); 
associating, via the processing unit (Segal’s Fig. 1), the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intentions) with a universal switch (Segal’s par. 57-58: line pattern or plaque);
 assigning, via the processing unit (Segal’s Fig. 1), the universal switch to a first device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a television) associated with a first device task (Segal’s par. 58: turn-on a television), where the first device task is different from the task (Segal’s par. 85: e.g. moving a ball up);
assigning, via the processing unit (Segal’s Fig. 1), the universal switch (Segal’s par. 57-58: line pattern or plaque) to a second device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) associated with a second device task (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise blinds or change temperature to preset A per Cale’s par. 121), where the second device task (Cale’s par. 121: raise blinds or change temperature to preset A) is different from the first device task (Segal’s par. 58: turn-on television) and the task (Segal’s par. 85: e.g. moving a ball up); and 
upon associating the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intentions) with the universal device switch (Segal’s par. 57-58: line pattern or plaque), electrically transmitting (Segal’s par. 77, 100: sending electrical control signal to device) the first device input command (Segal’s par. 58: turn-on a television) to the first device (Segal’s par. 58: television) to execute the first device task (Segal’s Fig. 7 and par. 100-101: perform operation) associated with the first device input command (Segal’s par. 58: turn-on a television) or electrically transmitting (Segal’s par. 77, 100) the second device input command (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) to the second device (Segal’s par. 58: speaker system which upon combination is  blinds or an air conditioning component per Cale’s par. 37, 121) to execute the second device task (Segal’s Fig. 7 and par. 100-101: perform operation) associated with the second device input command (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121).

Regarding claim 2, Segal in view of Cale disclose further comprising upon associating the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intentions) with the universal device switch (Segal’s par. 57-58: line pattern or plaque), electrically transmitting (Segal’s par. 77, 100: sending electrical control signal to device) the first device input command (Segal’s par. 58: turn-on a television) to the first device (Segal’s par. 58: television) to execute the first device task (Segal’s Fig. 7 and par. 100-101: perform operation) associated with the first device input command (Segal’s par. 58: turn-on a television) and (Segal’s par. 58: single line pattern operates all these commands) electrically transmitting (Segal’s par. 77, 100: sending electrical control signal to device) the second device input command (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) to the second device (Segal’s par. 58: speaker system which upon combination is  blinds or an air conditioning component per Cale’s par. 37, 121) to execute the second device task (Segal’s Fig. 7 and par. 100-101: perform operation) associated with the second device input command (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121).

Regarding claim 3, Segal in view of Cale disclose further comprising compiling the task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up), the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intention), the first device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a television), and the second device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) to a database (Segal’s Fig. 1 and par. 77: Database 16 includes a collection of line patterns that are associated with a specific action, function, execution or the like) stored in electronic format (Segal’s Fig. 1: memory 15) which allows the individual to control the first device (Segal’s par. 58: television) or the second device (Segal’s par. 58: speaker system which upon combination is  blinds or an air conditioning component per Cale’s par. 37, 121) by producing the task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up) to cause electrical transmission (Segal’s par. 100) of the first device input command (Segal’s par. 58: turn-on a television) to the first device (Segal’s par. 58: television) or to cause electrical transmission (Segal’s par. 100) of the second device input command (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) to the second device (Segal’s par. 58: speaker system which upon combination is  blinds or an air conditioning component per Cale’s par. 37, 121).

Regarding claim 4, Segal in view of Cale disclose further comprising compiling the task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up), the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intention), the first device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a television), and the second device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) to a database (Segal’s Fig. 1 and par. 77: Database 16 includes a collection of line patterns that are associated with a specific action, function, execution or the like) stored in electronic format (Segal’s Fig. 1: memory 15) which allows the individual to control the first device (Segal’s par. 58: television) or the second device (Segal’s par. 58: speaker system which upon combination is  blinds or an air conditioning component per Cale’s par. 37, 121) by producing the task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up) to cause electrical transmission (Segal’s par. 100) of the first device input command (Segal’s par. 58: turn-on a television) to the first device (Segal’s par. 58: television) and (Segal’s par. 58: single line pattern operates all these commands) to cause electrical transmission (Segal’s par. 100) of the second device input command (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) to the second device (Segal’s par. 58: speaker system which upon combination is  blinds or an air conditioning component per Cale’s par. 37, 121).
Regarding claim 5, Segal in view of Cale disclose where the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intention) is sensed electrical brain activity (Segal’s Figs. 1, 7 and par. 57, 77, 98).

Regarding claim 7, Segal in view of Cale fail to explicitly disclose assigning the universal switch to the first device input command via a user interface. However, Segal does disclose a cognition user interface where the universal commands or basic directional intentions are associated with respective actions (Segal’s par. 61, 60), and that the user defines any and all computing actions by a line pattern (Segal’s par. 50), where the line pattern also defined by the end-user (Segal’s par. 57). Therefore, it would have been obvious to one of ordinary skill in the art:
where assigning, via the processing unit, the universal switch to a first device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a television) associated with a first device task (Segal’s par. 58: turn-on a television) comprises assigning (Segal’s par. 50, 57: user defined actions and line patterns) the universal switch (Segal’s par. 57-58: line pattern or plaque) to the first device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a television) via a user interface (Segal’s par. 61: using the CUI);
in order to obtain the predictable result of using the already disclosed user interface where the library of line patterns is associated with the actions (Segal’s par. 61, 60) and the intended objective of the user defining the actions and the line patterns (Segal’s 50, 57).

Regarding claim 8, Segal in view of Cale disclose where assigning, via the processing unit (Segal’s Fig. 1), the universal switch (Segal’s par. 57-58: line pattern or plaque) to a second device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) associated with a second device task (Segal’s par. 58: turn-on a speaker system which upon combination is instead raise blinds or change temperature to preset A per Cale’s par. 121) comprises assigning (Segal’s par. 50, 57: user defined actions and line patterns) the universal switch (Segal’s par. 57-58: line pattern or plaque) to the second device input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a speaker system which upon combination is instead raise the blinds or change temperature to preset A per Cale’s par. 121) via the user interface (Segal’s par. 61: using the CUI).

Regarding claim 9, Segal in view of Cale disclose where the task-specific thought is a thought associated with muscle contraction (Segal’s par. 93: muscle movement, e.g. blinking eye, raising eyebrow, clenching the jaw, smiling).

Regarding claim 10, Segal in view of Cale disclose where the task-specific thought comprises a motor related thought (Segal’s par. 93: movement).

Regarding claim 11, Segal in view of Cale disclose where the brain-related signal (Segal’s Fig. 1 and par. 77: brain-wave) is a first brain-related signal (Segal’s Fig. 1 and par. 77: a first directional thought), wherein the sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: series of directional intention) is a is a first sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: a first series of directional intentions), where the task-specific thought is a first task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up), where the task is a first task (Segal’s par. 85: e.g. moving a ball up), where the first device input command is a first device first input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a television), where the universal switch (Segal’s par. 57-58: line pattern or plaque) is a first universal switch (Segal’s par. 58: line pattern to turn-on television, e.g. par. 103: vertical directional intention), and where the method further comprises: 
measuring a second brain-related signal of the individual (Segal’s Fig. 1 and par. 77: brain-wave for another directional thought) to obtain a second sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: another series of directional intention) when the individual generates a second task-specific thought (Segal’s par. 85: e.g. imagining moving a ball down, right or left) by thinking of a second task (Segal’s par. 85: e.g. moving a ball down, right or left); 
transmitting the second sensed brain-related signal to the processing unit (Segal’s Fig. 1 and par. 77: directional intention to processor); 
associating, via the processing unit (Segal’s Fig. 1), the second sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: another series of directional intentions) with a second universal switch (Segal’s par. 57-58: another line pattern or plaque, e.g. associated with down, right or left directional thoughts); and 
assigning, via the processing unit (Segal’s Fig. 1), the second universal switch (Segal’s par. 57-58: another line pattern or plaque, e.g. associated with down, right or left directional thoughts) to a first device second input command (Segal’s par. 101: turn a device off).

Regarding claim 12, Segal in view of Cale fail to explicitly disclose where, via a user interface, the first universal switch is assigned to the first device first input command and the second universal switch is assigned to the first device second input command. However, Segal does disclose a cognition user interface where the universal commands or basic directional intentions are associated with respective actions (Segal’s par. 61, 60), and that the user defines any and all computing actions by a line pattern (Segal’s par. 50), where the line pattern also defined by the end-user (Segal’s par. 57). Therefore, it would have been obvious to one of ordinary skill in the art:
where, via a user interface (Segal’s par. 61: using the CUI), the first universal switch (Segal’s par. 57-58: line pattern or plaque, e.g. to turn on TV) is assigned to the first device first input command (Segal’s par. 77, 81: line pattern associated with action, par. 58: plaque associated with turn-on a television) and the second universal switch (Segal’s par. 57-58: another line pattern or plaque, e.g. associated with down, right or left directional thoughts) is assigned to the first device second input command (Segal’s par. 101: turn a device off);
in order to obtain the predictable result of using the already disclosed user interface where the library of line patterns is associated with the actions (Segal’s par. 61, 60) and the intended objective of the user defining the actions and the line patterns (Segal’s 50, 57).

Regarding claim 14, Segal in view of Cale disclose where the first task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up) is a thought associated with muscle contraction (Segal’s par. 93: muscle movement, e.g. blinking eye, raising eyebrow, clenching the jaw, smiling), and where the second task-specific thought (Segal’s par. 85: e.g. imagining moving a ball down, right or left) is a thought associated with muscle contraction (Segal’s par. 93: muscle movement, e.g. blinking eye, raising eyebrow, clenching the jaw, smiling).

Regarding claim 15, Segal in view of Cale disclose further comprising associating a combination of the first task-specific thought (Segal’s par. 85: e.g. imagining moving a ball up) and the second task-specific thought (Segal’s par. 85: e.g. imagining moving a ball down, right or left) with a third universal switch (Segal’s par. 53-55 such as Figs. 3-5: combination of up and down/right/left).

Regarding claim 16, Segal in view of Cale disclose further comprising assigning, via the processing unit (Segal’s Fig. 1), the third universal switch (Segal’s par. 53-55 such as Figs. 3-5: combination of up and down/right/left) to a first device third input command (Segal’s par. 58: e.g. command to open, use or browse a phone number or address directory).

Regarding claim 17, Segal in view of Cale disclose further comprising compiling the first task- specific thought (Segal’s par. 85: e.g. imagining moving a ball up), the first sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: a first series of directional intentions), the second task-specific thought (Segal’s par. 85: e.g. imagining moving a ball down, right or left), and the second sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: another series of directional intention) to a database (Segal’s Fig. 1 and par. 77: Database 16 includes a collection of line patterns that are associated with a specific action, function, execution or the like) stored in electronic format (Segal’s Fig. 1: memory 15) which allows the individual to control the first device (Segal’s par. 58: television or computing device) by producing the combination of the first task- specific thought (Segal’s par. 85: e.g. imagining moving a ball up) and the second task-specific thought (Segal’s par. 85: e.g. imagining moving a ball down, right or left) to cause electrical transmission (Segal’s par. 100) of the first device third input command (Segal’s par. 58: e.g. command to open, use or browse a phone number or address directory) to the first device (Segal’s par. 58: computing system).

Regarding claim 18, Segal in view of Cale disclose further comprising compiling the first task- specific thought (Segal’s par. 85: e.g. imagining moving a ball up), the first sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: a first series of directional intentions), the second task-specific thought (Segal’s par. 85: e.g. imagining moving a ball down, right or left), and the second sensed brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: another series of directional intention) to a database (Segal’s Fig. 1 and par. 77: Database 16 includes a collection of line patterns that are associated with a specific action, function, execution or the like) stored in electronic format (Segal’s Fig. 1: memory 15) which allows the individual to control the first device (Segal’s par. 58: television or computing device) by producing the combination of the first task- specific thought (Segal’s par. 85: e.g. imagining moving a ball up) and the second task-specific thought (Segal’s par. 85: e.g. imagining moving a ball down, right or left).

Claims 6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Cale as applied above, in further view of John et al. in US 2019/0038438 (hereinafter John).

Regarding claim 6, Segal in view of Cale fail to disclose where measuring a brain-related signal comprises measuring the brain-related signal with an implanted endovascular device.
However, in the related field of endeavor of sensing neural signals, John discloses measuring a brain-related signal comprises measuring the brain-related signal with an implanted endovascular device (John’s par. 5). Therefore, it would have been obvious to one of ordinary skill in the art, that Segal in view of Cale’s brain-related signals (Segal’s Fig. 1 and par. 77: brain-wave) would be measured with an implanted endovascular device (John’s par. 5) in order to obtain the benefit of using currently available brain controlled interfaces especially for people with neuromuscular disorders (John’s par. 4-5).

Regarding claim 19, Segal in view of Cale fail to disclose measuring brain-related signal with an implanted endovascular device. 
However, in the related field of endeavor of sensing neural signals, John discloses measuring a brain-related signal with an implanted endovascular device (John’s par. 5). Therefore, it would have been obvious to one of ordinary skill in the art to use an implanted endovascular device to measure brain related signals in Segal in view of Cale’s method, in order to obtain the benefit of using currently available brain controlled interfaces especially for people with neuromuscular disorders (John’s par. 4-5).  By doing such combination, Segal in view of Cale and John disclose:
where measuring a first brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: a first series of directional intentions) comprises measuring the first brain-related signal with an implanted endovascular device (John’s par. 5), and where measuring a second brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: another series of directional intention) comprises measuring the second brain-related signal with the implanted endovascular device (John’s par. 5).

Regarding claim 20, Segal in view of Cale fail to disclose measuring brain-related signal with an implanted endovascular device. 
However, in the related field of endeavor of sensing neural signals, John discloses measuring a brain-related signal with an implanted endovascular device (John’s par. 5), where there are different embodiments of implanted endovascular devices (John’s par. 5). Therefore, it would have been obvious to one of ordinary skill in the art to use an implanted endovascular device to measure brain related signals in Segal in view of Cale’s method, in order to obtain the benefit of using currently available brain controlled interfaces especially for people with neuromuscular disorders (John’s par. 4-5).  By doing such combination, Segal in view of Cale and John disclose:
 where measuring a first brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: a first series of directional intentions) comprises measuring the first brain-related signal with a first implanted endovascular device (John’s par. 5: a first type of implanted endovascular device), and where measuring a second brain-related signal (Segal’s Figs. 1, 7 and par. 57, 77, 98: another series of directional intention) comprises measuring the second brain- related signal with a second implanted endovascular device (John’s par. 5: a second type of implanted endovascular device).

Allowable Subject Matter
No prior art was found that would anticipate or make obvious the limitations of claim 13 in addition to ALL the limitations of claims 1+11+12. However, due to the outstanding 112a rejection, the claim was not indicated as allowable.
The prior art fails to disclose ALL limitations of claims 1+11+12, in addition to “where the first device first input command is any input command selectable from the user interface”.
Segal discloses a cognitive user interface (Segal’s par. 60-61), but the input commands are not disclosed as selectable from the user interface as required by claim 13.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. On the Remarks pg. 8, Applicant argues with respect to claim 1, that Segal in view of Cale fail to disclose the added limitations, in specific, that Segal does not disclose associating a single line pattern with a universal switch. The office must respectfully disagree, Segal’s line patterns or plaques are mapped to the universal switch as explained in the detail in the rejection of claim 1. Even further, please note that Segal explicitly disclose using them as universal commands in par. 61.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621